DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on September 10, 2021. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous office action.
Applicant’s amendments/arguments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous office action.

Examiner’s Note
Claim 17 is not considered to be directed towards signals or software per se as the claimed “computer readable storage medium” has been defined in the specification to only include non-signal embodiments (see paragraph [0079] of the instant specification).

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Edwards (Reg. No. 71,137) on 12 November 2021.
The application has been amended as follows:

Listing of Claims:

	Claim 12 (Currently Amended)	The system of claim 11, further comprising a second sequencer, the second sequencer configured to perform a third method, the third method comprising: 
	transmitting user identification information for the user to the storage server; 

obtaining a second sample of the user's DNA; 
determining, in the second sample, a nucleotide at each nucleotide location in the set of nucleotide locations, resulting in a second nucleotide-password sequence; 
performing the one-way hashing operation on the second nucleotide-password sequence with the first hashing algorithm, resulting in a second hashed password; and 
transmitting the second hashed password to the storage server.

Allowable Subject Matter
11.    Independent claims 1, 9 and 17 are allowed. Dependent claims 2-8, 10-16 and 18-20 are allowed based on their dependency.

12.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “obtaining, for a user, a set of nucleotide locations, wherein a number of nucleotide locations in the set is greater than or equal to the integer.”
Claim 17 recites, inter alia, “storing, in a profile for the first user, the set of nucleotide locations, the set of hash information, the identification information, and the hashed password.”

15.    The closest prior arts made of record are:
i)	Weisman (U.S. Pub. No. 2015/0254912 cited in the IDS filed on 9/26/2019) which discloses hashing the unique portions of DNA for use in authentication (see paragraphs [0003], [0038], [0039], [0041] and [0049]-[0055] of Weisman).
ii)	Nayshtut et al. (U.S. Pub. No. 2016/0127379 cited in the previous Office Action and hereinafter referred to as Nayshtut) which discloses determining a password length requirement for use in generating a password (see paragraph [0044] of Nayshtut).
iii)	Elrod et al. (U.S. Pub. No. 2009/0110192 cited in the previous Office Action and hereinafter referred to as Elrod) which discloses storing hashed DNA data and the DNA sequences that are hashed and later retrieving the data (see paragraphs [0010], [0011], [0038], [0039] and [0055] of Elrod).

While the prior art does disclose DNA-based authentication and generally having a password length threshold, the prior art is not considered to fairly disclose the cited limitation of claim 1, in particular the use of the password threshold for selecting an amount of nucleotide locations. Therefore, claim 1 is considered to recite allowable subject matter. Claim 9 is considered to recite allowable subject matter for similar reasons to claim 1. Dependent claims 2-8 and 10-16 are considered to contain allowable subject matter based on their dependency.
While the prior art does disclose DNA-based authentication, the prior art is not considered to fairly disclose the cited limitation of claim 17, in particular the storage of the various data in the user profile as claimed. Therefore, claim 17 is considered to recite allowable subject matter. . Dependent claims 18-20 are considered to contain allowable subject matter based on their dependency.

18.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

19.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. (U.S. Pub. No. 2018/0108019) – cited for teaching genomics-based authentication – Abstract
Kermani (U.S. Pub. No. 2016/0080384) – cited for teaching biologic DNA authentication – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438